                                          Case 4:15-cv-01247-HSG Document 88 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHTON WOODS HOLDINGS L.L.C., et                   Case No. 15-cv-01247-HSG
                                         al.,
                                   8                                                        ORDER DIRECTING PARTIES TO
                                                        Plaintiffs,                         SUBMIT TRIAL ESTIMATES
                                   9
                                                 v.
                                  10
                                         USG CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 8, 2021, the Court directed the parties to submit realistic estimates of the

                                  14   following: (1) the projected duration of the direct examination of each of its witnesses; (2) the

                                  15   anticipated duration of the cross-examination of each of the other party’s disclosed witnesses; (3)

                                  16   the total number of hours projected (i.e., the sum of categories (1) and (2)); and (4) the estimated

                                  17   number of hours they expect their case to take (including opening, direct and cross examinations,

                                  18   and closing). Dkt. No. 79. The Court previously directed the parties to submit these time

                                  19   estimates along with their pretrial filings. The Court now DIRECTS the parties to submit these

                                  20   time estimates by April 8, 2021.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/26/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
